        Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

__________________________________________
UNITED STATES OF AMERICA                               : CRIMINAL NO. 14-cr-10299-RWZ
                                                       :
v.                                                     :
                                                       :
ANTONE ANDRADE                                         :
                             Defendant.                :
__________________________________________:
              DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


I.     Introduction

       Defendant Antone Andrade hereby moves for compassionate release under 18 U.S.C.

§3582 due to the fact that he is at substantial risk of contracting the COVID-19 virus due to his

existing health status and preexisting medical conditions, and especially in light of the fact that

this highly contagious virus is present and spreading within the facility at which he is currently

incarcerated, FCI-Terre Haute. In addition, Andrade is unable to take adequate measures to

protect himself from contracting the virus and if he should contract it, it will likely result in

severe complications or death.

II.    Factual Background

       On August 26, 2015 Andrade pleaded guilty to a charge of conspiracy to distribute

heroin. 21 U.S.C. §841(b)(1)(B). On December 3, 2015, this Court sentenced Andrade to serve

120 months imprisonment (given his status as a career offender), followed by supervised release

for a period of four years. According to the BOP website, Andrade’s release date is June 28,

2023. www.bop.gov/inmateloc/. Andrade was given credit for time served following his arrest


                                                   1
        Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 2 of 17




dating back to August 21, 2014. In short, Andrade has already served approximately 75 months

of the sentence imposed by this Court.

III.   Argument

       Given the COVID-19 global pandemic that is disproportionately causing serious illness

and death among those with pre-existing medical conditions like Andrade, he faces a substantial

risk of dying in prison if he should become infected. Even if he does not become infected,

should he need medical care for any reason otherwise, the resources of the facility will likely be

stretched too thin to provide him with substantive care. This unparalleled health crisis in our

country and in our prisons present “extraordinary and compelling reasons” to grant this motion.

       Indeed, the pandemic remains largely out of control and continues to grow. See Janice

Hopkins Tanne, COVID-19: Virus is Out of Control, White House Admits, BMJ , Oct. 27, 2020

(quoting White House Press Secretary Mark Meadows: “We’re not going to control the

pandemic.”), https://www.bmj.com/content/bmj/371/bmj.m4154.full.pdf . While a vaccine was

recently distributed in very limited numbers, none will be available to prisoners for several

months if not longer. Indeed, according to “internal Bureau of Prisons documents, . . . initial

allotments of the vaccine ‘will be reserved for staff.’” Michael Balsamo and Michael R. Sisak,

Federal Prisons to Prioritize Staff to Receive Virus Vaccine, AP, Nov. 23, 2020,

https://tinyurl.com/y2t46vnp. While many of those infected by SARS-Cov-2—the coronavirus

that causes COVID-19—are asymptomatic, a large portion of those that develop COVID-19

likely will suffer life-long damage to their internal organs.

               Recent clinical evidence indicates that in persons who suffer severe
               symptoms, the virus may also cause damage to organs such as the
               heart, the liver, and the kidneys, as well as to organ systems such as
               the blood and immune systems. This damage is so extensive and
               severe that it may be enduring. Among other things, patients who

                                                  2
        Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 3 of 17




              suffer severe symptoms from COVID-19 end up having damage to
              the walls and air sacs of their lungs, leaving debris in the lungs and
              causing the walls of lung capillaries to thicken so that they are less
              able to transfer oxygen going forward. Indeed, studies of some
              recovered patients in China and Hong Kong indicate a declined lung
              function of 20% to 30% after recovery.
Ruderman v. Kolitwenzew, No. 20-cv-2082, 2020 U.S. Dist. LEXIS 83163, *5-6 (C.D. Ill. May

12, 2020) (emphasis added; citations omitted); Kathryn Krawczyk, The Week, Even Mild

Coronavirus Cases Can Cause Lasting Cardiovascular Damage, Study Shows (July 28, 2020)

(reporting on “a recent study of 100 recovered coronavirus patients reveals 78 of them now have

lasting cardiovascular damage even though a vast majority of them had mild cases of COVID-

19 in the first place”) (emphasis added), https://theweek.com/speedreads/927908/even-mild-

coronavirus-cases-cause-lasting-cardiovascular-damage-study-shows (last visited July 28, 2020).

       More alarmingly, the mortality rate of COVID-19 is at least 10 times greater than

seasonal flu. See Jake Ellison, UW News, COVID-19: UW Study Reports ‘Staggering’ Death

Rate in US Among Those Infected Who Show Symptoms, (May 18, 2020),

https://www.washington.edu/news/2020/05/18/ covid-19-uw-study-reports-staggering-death-

rate-in-us-among-those-infected-who-show-symptoms/. Also, “[a] new study . . . found that on

average, those who died from COVID-19 lost more than a decade of their life to the disease.”

Joseph Guzman, The Hill, New Study Finds Coronavirus Can Cut Life Span by 10 Years or

More, (May 11, 2020) (emphasis added), https://thehill.com/changing-america/well-

being/longevity/497097-those-who-died-from-covid-19-lost-more-than-a-decade-of.

       As of this filing, over 17 million people within the United States have been confirmed

infected and over 300,000 have died from COVID-19. See Worldometer, United States:

Coronavirus Cases, https://www.worldometers.info/coronavirus/country/us/ (last visited

December 15, 2020). Not surprisingly, “COVID-19 has [also] been spreading in jails and

                                                3
        Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 4 of 17




prisons around the country. In some institutions, the disease has raged out of control.” United

States v. Ramirez-Rodriguez, No.0:20-cr-00028, 2020 U.S. Dist. LEXIS 65221, *6-7 (D. Minn.)

(citing The New York Times, ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads

Behind Bars, https://nytimes.com/2020/03/30/us/ coronavirus-prisons-jails.html).

       According to Dr. Shamsher Samra, Assistant Professor of Clinical Medicine at UCLA

with clinical experience in LA County jails, in discussing the conditions at another BOP low

security facility (FCI Lompoc):

               These conditions make it virtually impossible to ensure the safety of
               prisoners who remain housed at the facility if the current course is
               maintained. Even if the government made best efforts, effective
               social distancing is out of the question, particularly for those inmates
               who are effectively forced to be in a communal setting at all times
               due to their dormitory-style housing. Indeed, this combination of
               factors practically ensures that all remaining prisoners will
               eventually contract COVID-19 unless extraordinary measures are
               taken now. As if more evidence were needed of Lompoc’s inability
               to ensure the safety of its prisoners, more than half of them have
               recently tested positive for COVID-19.
Torres v. Milunsic, No. 2:20-cv-04450 (Doc. 1 at 79, ¶ 14) (C.D. Calif. May 16, 2020)

(Declaration of Shamsher Samra, M.D.). Accordingly,

               [t]he CDC has recognized the particular vulnerability of
               incarcerated persons to COVID-19 infection in its “Interim
               Guidance on Management of Coronavirus Disease 2019 (COVID-
               19) in Correctional and Detention Facilities.” According to the
               CDC, correctional and detention facilities present “unique
               challenges for control of SARS-CoV-2 transmission among
               [inmates], staff, and visitors.” Incarcerated people live, work, eat,
               study and participate in activities in congregate environments, with
               few options for social distancing due to crowded conditions. Daily
               staff movements, transfers of people between facilities and systems,
               and visits from outsiders such as family or legal representatives
               create many opportunities to introduce COVID-19 to a facility. The
               high turnover rate at correctional and detention facilities, as well
               as residents often coming from a variety of geographic locations,
               adds to the risk.



                                                  4
        Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 5 of 17




               These risks are real. As of June 16, the five largest known clusters
               of COVID-19 in the United States grew inside correctional facilities.
               In May, the number of confirmed cases among prisoners doubled
               and deaths increased by 73 percent. One in seven tests conducted on
               prisoners was positive. The majority of infected people in prison are
               asymptomatic, but can still transmit the virus to more vulnerable
               people. . . . It is reported that incarcerated persons are being infected
               at a rate more than 6.5 times higher than in the United States. To
               address the rapid spread of COVID-19 in federal prisons, Congress
               passed the CARES Act authorizing the Attorney General to expand
               the use of home confinement to protect vulnerable prisoners from
               COVID-19 infection. Despite this legislative expansion, the BOP
               has transferred less than 5 percent of the individuals in its custody
               to home confinement.

United States v. Babbitt, No. 18-834, 2020 U.S. Dist. LEXIS 195976, *15-17, __ F. Supp. 3d __,

2020 WL 6153608 (E.D. Pa. Oct. 21, 2020) (emphasis added).

       The impact on the BOP has been massive and unprecedented, and the BOP appears to be

doing little to stop, let alone slow, the spread. As of December [15], 2020, the BOP is well into

its third and largest surge to date. It is currently reporting a combined total of 7,919 active

inmate and staff infections but inexplicably has slowed the reduction of its inmate population,

which is the primary means of defeating transmission. While the cumulative number of inmate

and staff infections now stands at 37,569 and growing, the BOP has transferred relatively few

inmates to home confinement—save for a single, one-time mass transfer in early July—despite

its statements to the contrary.

       To give some perspective to these numbers, if the BOP were a country, it would have a

higher rate of active infections than any of the ten most affected countries on earth including

over twice the rate of the United States. In fact, the BOP has experienced more infections than

many countries including Sri Lanka, Finland, Uganda, and Australia. See Worldometer,

COVID-19 CORONAVIRUS PANDEMIC,

https://www.worldometers.info/coronavirus/#countries (last visited Dec. 16, 2020). The BOP

                                                  5
           Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 6 of 17




has experienced nearly five times the cumulative number of infections as Hong Kong, one of the

most population-dense cities on earth with over 7.5 citizens. See id.

       What is most alarming is the number of inmate deaths, which currently stand at 173

(including 12 housed at private facilities). From 2001 through 2016, the BOP experienced a

total of 81 deaths as a result of accidents, 160 as a result of homicide, and 161 as a result of

AIDS. COVID-19 has now killed more in nine months since the first infection in March than

any of these causes did in 16 years. Over that same 16-year period, there were 260 suicides or

16.25 per year on average. COVID-19, on track to kill 236 inmates (alone) by next March, is

now over 14 times deadlier than even suicides. On average, the BOP experiences only 374

deaths from all causes each year. COVID-19 has now increased that death toll by nearly a third.

In all likelihood, COVID-19 is the deadliest event the BOP has ever encountered in its 90-year

history.

       Thus, and especially in light of the exceedingly high risk of the quick spread of infections

inherent in the very design of prisons, it is disconcerting that now, nearly a year into the

pandemic, the BOP still has no mandatory testing protocol for staff, who are most likely to

introduce infections into facilities. Indeed, according to an internal BOP document ostensibly

providing “Guidance for Staff Testing,” institutions merely are “advised to identify methods for

staff to be voluntarily tested for COVID-19.” Federal Bureau of Prisons, Module 11. BOP

Employee Management, Pt. E at 5 (Sept. 11, 2020) (emphasis added),

https://www.bop.gov/foia/docs//Mod_11_Employee_Management_of_COVID_Pandemic_Resp

onse_Plan_08312020.pdf. In a startling aloof manner, the BOP simply “[s]uggest[s]

mechanisms for this [voluntary] testing include developing a collaboration with a state or local

Department of Health (DOH) or identifying local testing sites that allow for first responders/law



                                                  6
        Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 7 of 17




enforcement to participate in testing.” Id. According to AFGE Council of Prison Locals

President Shane Fausey, the head of the union for federal corrections officers, “[t]he BOP’s

expectation, under [BOP Medical Director] Dr. [Jeffrey] Allen’s advice and direction, to relegate

their workplace safety obligations upon local and state government agencies is irresponsible and

objectionable.” AFGE, AFGE BOP Council: BOP’s Refusal to Test Correctional Officers for

COVID-19 Is Irresponsible (June 15, 2020), https://www.afge.org/article/afge-bop-council-bops-

refusal-to-test-correctional-officers-for-covid-19-is-irresponsible/.

       Indeed, on December 1, 2020, this Court extended the time for a defendant to self-report

by over two months due to the BOP’s inability to get an outbreak at FCI Ft. Dix under control.

See United States v. Decoteau, No. 4:18-440042, 2020 U.S. DIST. Lexis 223899, *5-6 (D. Mass.

Dec. 1, 2020). As this Court recognized as to that facility, “the virus is highly contagious and

there is no staff testing program.” Id. at *5 (citing declaration of Assistant Warden Kimberly

Kodger stating that “FCI Fort Dix does not test staff”). By all indications, there is not a staff

testing program at Allenwood Low either, which likely is exacerbating the growing outbreak at

Allenwood Low. With only six pending inmate tests as of December 15, 2020, it appears there is

barely a testing regime for inmates either despite the rapidly growing number of infections at that

institution. See BOP, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited

Dec. 15, 2020).

       A.      ANDRADE HAS EXHAUSTED HIS ADMINISTRATIVE REMEDIES

       This matter is properly before the Court as Andrade has exhausted his administrative

remedies. See 18 U.S.C.§3582(c)(1)(A). Andrade submitted a letter to the Warden of FCI-Terre

Haute requesting compassionate release on September 16, 2020. Exhibit A. The Warden (Mr.

Lammer) denied his request on October 21, 2020. Exhibit B.



                                                  7
        Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 8 of 17




       B.      THIS COURT HAS AUTHORITY TO RESENTENCE ANDRADE UNDER
               18 U.S.C. § 3582(c)(1)(A)(i) GIVEN THE “EXTRAORDINARY AND
               COMPELLING REASONS” CREATED BY THE COVID-19 PANDEMIC,
               HIS HEALTH CONDITIONS, AND THE PRISON ENVIRONMENT
               WHICH PREVENTS SELF-CARE FOR A HIGH-RISK PATIENT

       With the changes made to the compassionate release statute by the First Step Act, courts

need not await a motion from the Director of the Bureau of Prisons (“BOP”) to resentence

prisoners under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons.”

Historically, when considering a motion for compassionate release, courts looked to USSG

§1B1.13. However, that policy statement recapitulates an earlier version of 18 U.S.C. § 3582,

which, by its terms, applies only to the “Director of the Bureau of Prisons.” USSG §1B1.13.

Indeed, Application Note 4 expressly provides that “[a] reduction under this policy statement

may be granted only upon motion by the Director of the Bureau of Prisons pursuant to 18 U.S.C.

§ 3582(c)(1)(A).” Id. (emphasis added). Thus, it does not contemplate—nor could it have—the

subsequent and substantive change to 18 U.S.C. § 3582(c)(1)(A) made on December 21, 2018 by

the First Step Act, which for the first time provided an inmate with the right to move a court for

compassionate release. As Judge Levy of the District Court of Maine has found, “[b]ecause the

Sentencing Commission has not updated its policy statement since the enactment of the First

Step Act, I conclude, as have other courts, that I should consider the policy statement, but that I

am not bound to strictly apply it in deciding whether to grant compassionate release.

Accordingly, the Court’s authority to grant compassionate release is not limited by the policy

statement’s definition of ‘extraordinary and compelling reasons’ warranting a reduction in

sentence under 18 U.S.C.A. § 3582(c)(1)(A)(i) after the First Step Act.” United States v.

Calhoun, No. 2:15-cr-0056, 2020 U.S. Dist. LEXIS 117527, *3 (citations omitted).

       Whatever persuasive authority USSG §1B1.13 may have, though, the Commission

clearly intended for compassionate release motions to be brought and granted more frequently.
                                                 8
        Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 9 of 17




See USSG §1B1.13, comment. (n.4) (“encourage[ing]” the Director to file such motions

whenever warranted). As set forth in its Reason for Amendment to Amendment 799, the last

substantive time the Commission addressed this policy statement, the Commission elicited

“testimony from witnesses and experts about the need to broaden the criteria for eligibility, to

add guidance to the medical criteria, and to remove other administrative hurdles that limit the

availability of compassionate release for otherwise eligible defendants.” USSG App. C, Amend.

799 (effective Nov. 1, 2016). Indeed, in testimony before the U.S. Sentencing’s hearing on

“Compassionate Release and the Conditions of Supervision,” Michael Horowitz, the Inspector

General for the U.S. Department of Justice, discussed two IG reports that “found serious issues

with how the Department was running [the compassionate release] program and concluded that

an efficiently-run compassionate release program combined with modifications to the program’s

eligibility criteria could expand the pool of eligible candidates, reduce overcrowding in the

federal prison system, and result in cost savings for the BOP.” Statement of Michael E.

Horowitz, Inspector General, U.S. Dept. of Justice before the U.S Sentencing Commission at 3

(Feb. 17, 2016), available at https://www.ussc.gov/sites/default/files/pdf/amendment-

process/public-hearings-and-meetings/20160217/IG.pdf .

       As the U.S. Court of Appeals for the Second Circuit recently held, “the First Step Act

freed district courts to consider the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them in motions for compassionate release. Neither

Application Note 1(D), nor anything else in the now-outdated version of Guideline § 1B1.13,

limits the district court's discretion.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020);

United States v. Jones, No. 20-3701, 2020 U.S. App. LEXIS 36620, *19, 2020 FED App. 0365P

(6th Cir.), 13, __ F.3d __, 2020 WL 6817488 (6th Cir. Nov. 20, 2020) (joining “the majority of



                                                 9
       Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 10 of 17




district courts and the Second Circuit in holding that the passage of the First Step Act rendered §

1B1.13 ‘inapplicable’”); United States v. Gunn, No. 20-1959, 2020 U.S. App. LEXIS 36612, *4,

__ F.3d __, 2020 WL 6813995 (7th Cir. Nov. 20, 2020) (following Brooker); United States v.

Hassan, 2:16-CR-00084-JDL, 2020 U.S. Dist. LEXIS 195468, *2 (D. Me. Oct. 21, 2020)

(“although I should consider the policy statement [at USSG §1B1.13], I need not strictly apply it

when deciding whether to grant compassionate release”); United States v. Owens, No. 2:13-CR-

00073, 2020 U.S. Dist. LEXIS 195463 (S.D. W.Va. Oct. 21, 2020); United States v. Brown, No.

18-CR-20, 2020 U.S. Dist. LEXIS 197394 (E.D. La. Oct. 23, 2020); United States v. Taniguchi,

No. 2-00-CR-50, 2020 U.S. Dist. LEXIS 204777, *7-8 (N.D. Ohio Nov. 2, 2020) (This Court

finds the reasoning set forth by the Second Circuit in Brooker to be compelling.”); United States

v. Morgan, No. 12-CR-233, 2020 U.S. Dist. LEXIS 199429 (E.D. Wisc. Oct. 27, 2020); United

States v. Goltz, No. 00-CR-40069, 2020 U.S. Dist. LEXIS 185168, *10 (D.S.D. Oct. 6, 2020)

(“This Court agrees with the reasoning of Judge Pratt, Judge Lange and the Second Circuit, and

holds that a district court may use its discretion when it is considering the "extraordinary and

compelling reasons" for a compassionate release.”); United States v. Knepper, No. 05-00191

JMS, 2020 U.S. Dist. LEXIS 201134 (D. Haw. Oct. 28, 2020); United States v. Anthony Davon

Williams 03, 2020 U.S. Dist. LEXIS 189794, *9, 2020 (D. Kan. Oct. 14, 2020) (“The court joins

this prevailing view [set forth in Brooker], concluding that it may decide whether "extraordinary

and compelling" reasons warrant compassionate release.”); United States v. Massey, No. 3:17-cr-

174-J-34JBT, 2020 U.S. Dist. LEXIS 205080, *4 (M.D. Fla. Nov. 3, 2020) (“The Court

recognizes there is a split of authority over whether district courts are bound by the list of

extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13, cmt. 1(A)-(C). The

Court’s decision does not depend on the resolution of that issue because it would reach the same



                                                 10
       Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 11 of 17




conclusion if it had independent authority to identify extraordinary and compelling reasons.”);

United States v. Price, No. 07-0152-06 (ESH), 2020 U.S. Dist. LEXIS 184784, *9-10 (D.D.C.

Oct. 6, 2020) (“Having concluded that ‘the First Step Act freed district courts to consider the full

slate of extraordinary and compelling reasons that an imprisoned person might bring before them

in motions for compassionate release,’ Brooker, 2020 U.S. App. LEXIS 30605, 2020 WL

5739712, at *7, the question remains whether the extraordinary and compelling reasons cited by

Mr. Price warrant compassionate release. The Court concludes they do.”).

       This Court, therefore, is not cabined by USSG §1B1.13 and may, on its own, determine

whether extraordinary and compelling reasons warrant relief, which the Commission encourages

be granted as frequently as possible.

       C.      ANDRADE HAS HYPERTENSION AND HIGH BLOOD PRESSURE, AND
               IS ALSO OBESE, AND IS THEREFORE AT HIGH RISK SHOULD HE
               CONTRACT THE COVID-19 VIRUS

       Andrade is a 40-year old male who suffers from several serious medical conditions,

including hypertension, high blood pressure, and obesity. Each of these medical conditions pre-

existed his involvement in the instant case and are documented in his medical records. He is

currently on multiple prescribed medications to address his high blood pressure and hypertension,

including atenolol (25 mg), lisinopril (20 mg), and hydrochlorothiazide (25 mg). Andrade is also

genetically predisposed to cancer and heart failure, and 10 of his father’s 12 siblings have died

from these serious medical conditions.

       Several courts have held that hypertension is a high-risk factor that constitutes an

extraordinary and compelling reason justifying compassionate release. See, e.g. United States v.

Soto, No. 1:18-cr-10086-IT, 2020 WL 2104787, at *2 (D. Mass. May 1, 2020) (“Defendant’s

medical records show that he suffers from hypertension. This condition increases his risk for


                                                 11
        Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 12 of 17




serious complications from contracting COVID-19, including death.”); see also United States v,

Salvagno, No. 5:02-cr-00051-LEK, ECF No. 1181 (N.D.N.Y. June 22, 2020); United States v.

Pena, No. 15-cr-551 (AJN), 2020 WL 2301199, at *4 (S.D.N.Y. May 8, 2020) (“This Court has

repeatedly recognized that COVID-19 presents a heightened risk for individuals with

hypertension[.]”); United States v. Separta, No. 18-cr-578 (AJN), 2020 WL 1910481, at *9

(S.D.N.Y. April 20, 2020) (finding hypertension to be a comorbidity that increases the risk of death

from COVID-19, and “reject[ing] the Government’s contention that Mr. Separta’s general good

health before the pandemic speaks to whether he should now be released.”); United States v.

Sawicz, No. 08-cr-287 (ARR), 2020 WL 1815851 (E.D.N.Y. April 10, 2020) (granting

compassionate release to defendant suffering from hypertension).

        Ten months into the COVID-19 pandemic, obesity has also turned out to be one of the

clearest predictors of susceptibility to the virus and potential death if one contracts it.

https://www.washingtonpost.com/health/coronavirus-obesity-risks/2020/09/04/0f370980-e22f-

11ea-b69b-64f7b0477ed4_story.html. Many experts believe that obesity has contributed to the

stunning coronavirus death and morbidity rate in the United States, which has one of the highest

obesity rates in the world. And there is some evidence that it is particularly harmful for people

under 60, who generally fare better than the elderly against the disease. A constellation of

factors can influence a patient’s outcome: fat can physically compress parts of the lungs,

impeding respiration. In the hospital, it can make calculating medication doses, inserting

intravenous tubes and moving patients more difficult. It can stimulate parts of the body’s

hormonal system, worsening COVID-19, a disease that often provokes a powerful inflammatory

response itself.




                                                  12
       Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 13 of 17




       In order to provide this Court with a complete picture of the level of care Andrade has

received for these medical conditions while in BOP custody, he has requested copies of his BOP

medical records, which have not been received at the time of this filing. Andrade therefore

reserves the right to supplement this motion once they are received. However, in order to

expedite receipt, Andrade respectfully suggests that this honorable Court order the Government

to obtain copies of the same, distribute to counsel, and file them under seal as soon as

practicable.

       D.      THERE HAS BEEN A RECENT OUTBREAK OF COVID-19 AT THE
               FCI-TERRE HAUTE FACILITY WHERE ANDRADE IS
               INCARCERATED

       As of the date of the filing of this motion, according to BOP’s website, there are 143

confirmed cases of COVID-19 among the inmate population at Terre Haute, and 20 confirmed

cases within the correctional staff. In addition, the website indicates that another 289 inmates

and 49 members of the corrections staff have contracted and allegedly recovered from the virus.

www.bop.gov/coronavirus/

       Andrade is powerless to take the preventative self-care measures directed by the CDC for

his high-risk group to remain safe from COVID-19 infection. He cannot self-quarantine or

partake in “social distancing” in his prison facility. He is housed in a high-density custodial

situation which are precisely the kind of spaces that have caused the alarmingly high-spread rates

of COVID-19. Andrade also reports that there is no hand sanitizer available to the inmates and

air circulation is very poor. Correctional health experts worry that no matter what precautions

are taken by crowded prisons, these facilities are effectively incubators for the COVID-19

disease. Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020),

available at https://bit.ly/2TNcNZY.


                                                 13
         Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 14 of 17




         During the H1N1 epidemic in 2009, many jails and prisons dealt with high numbers of

cases because they could not maintain the level of separation and sanitation necessary to prevent

widespread infection. The Prison Policy Initiative has called on American jails and prisons to

release medically vulnerable and older adults, noting that these persons are at high risk for

serious complications and even death from COVID-19.1 Similarly, members of Congress have

written to the BOP to urge that efforts be made to allow immediate release of non-violent,

elderly inmates.2

         In sum, the COVID-19 virus is highly transmissible, extraordinarily dangerous, and poses

a severe threat of death to persons having the high-risk personal and medical profile of Andrade.

The conditions at FCI Terre Haute do not allow Andrade to take the self-care measures required

by the CDC to protect his own safety.

         E.       RELEVANT § 3553(a) FACTORS FAVOR COMPASSIONATE
                  RELEASE

         When extraordinary and compelling reasons are established, the Court must then consider

the relevant sentencing factors in §3553(a) to determine whether a sentencing reduction is

warranted. 18 U.S.C. § 3582(c)(1)(A)(i). In this case, a review of the Section 3553(a) factors,

and Andrade’s release plan of home confinement for the remainder of his unserved original term

of imprisonment, favor granting his compassionate release.




1
  Peter Wagner & Emily Widra, “No Need to Wait For Pandemics: The Public Health Case for Criminal Justice
Reform,” Prison Policy Initiative (March 6, 2020), available at
https://www.prisonpolicy.org/blog/2020/03/06/pandemic.

2
  Letter of Representatives Jerrold Nadler and Karen Bass (March 19, 2020) (“DOJ and BOP must also do all they
can to release as many people as possible who are currently behind bars and at risk of getting sick. Pursuant to 18
U.S.C. 3582(c)(1)(A), the Director of the Bureau of Prisons may move the court to reduce an inmate’s term of
imprisonment for “extraordinary and compelling reasons.”).


                                                         14
       Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 15 of 17




       Congress’s expansion of the compassionate release statute by § 603(b) of the First Step

Act reflects congressional intent for courts to have greater flexibility to reduce sentences when

compelling circumstances justify a later review. The title of the amendment, “Increasing the Use

and Transparency of Compassionate Release,” accentuates that intent. The evolving case law

also demonstrates that courts have construed their discretion generously to effectuate

Congressional desire to increase the use of the compassionate release statute encouraged by this

amendment.

       Release of Andrade under the current extraordinary and compelling threat of a novel

contagion would not serve to diminish the seriousness of the offense of conviction or create

unwarranted sentencing disparity but would fulfill Congress’s intent in offering courts greater

flexibility to reduce sentences when changed circumstances justify a later review.

       First, Andrade has been in continuous custody since his arrest on August 21, 2014, and

will has served over 75 months in prison. A sentence of 75 months is more than twice the overall

median sentence for assault cases (36 months) in fiscal year 2019, nearly three times the overall

median sentence imposed in extortion/racketeering cases (27 months), and is in fact greater than

the overall median sentence imposed in manslaughter cases (60 months). See U.S. Sentencing

Comm’n, 2019 Sourcebook on Federal Sentencing Statistics, tbl. 27,

https://www.ussc.gov/sites/default/files/pdf/research-and-publications/annual-reports-and-

sourcebooks/2019/Table27.pdf (Ex. [C]). In fact, a sentence of 75 months is over 4 times

greater than the overall median sentence (18 months) imposed on all offenders in fiscal year

2019. Thus, the time Andrade has already served is significant, and is in fact considerably

longer than sentences imposed on those convicted of other serious offenses.




                                                15
       Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 16 of 17




       It bears emphasizing that these statistics were derived from pre-pandemic sentences.

Indications are that sentences are declining overall in light of the pandemic. See Doug Berman,

U.S. Sentencing Commission Releases Data Revealing COVID’s Impact on Federal Sentencing,

Sentencing Law and Policy Blog (Oct. 26, 2020) (noting overall average sentences decreased

from 38 to 30 months in quarter ending June 2020), at

https://sentencing.typepad.com/sentencing_law_and_policy/2020/10/us-sentencing-commission-

releases-data-revealing-covids-impact-on-federal-sentencings.html .

       Second, Andrade’s projected release date is June 28, 2023. He has therefore served over

65% of the imprisonment portion of his 120-month sentence.

       Third, Andrade is no longer a danger to the community. Despite his substantial prior

criminal history, he is genuinely reformed, and his primary interest is to return home to

Massachusetts to care for and support his family. While incarcerated he has completed his GED

and taken several courses in a variety of subjects, as reflected on the attached transcript. Exhibit

C. In short, Andrade intends to leave his past behind him. He has strong family support. If this

motion is granted, he plans to reside with his wife and family and serve the remainder of his

sentence in home confinement in Bourne, Massachusetts.

IV.    Conclusion

       For all the foregoing reasons, Andrade respectfully requests that the Court grant this

motion and order his compassionate release to home confinement for a designated term, followed

by a period of supervised release with conditions.




                                                 16
          Case 1:14-cr-10299-RWZ Document 120 Filed 12/17/20 Page 17 of 17




          Respectfully submitted on December 17, 2020.

                                                    ANTONE ANDRADE

                                                    By his attorneys,

                                                    /s/ Paul V. Kelly_____________
                                                    Paul V. Kelly (BBO No. 267010)
                                                    Jackson Lewis, P.C.
                                                    75 Park Plaza
                                                    Boston, MA 02110
                                                    Tel (617) 367-0025
                                                    paul.kelly@jacksonlewis.com
                                                    benjamin.davis@jacksonlewis.com


                                 CERTIFICATE OF SERVICE

      I, Paul V. Kelly, that service of this motion was made on the above date by and through
the ECF filing system.

                                                    /s/ Paul V. Kelly_____________
                                                    Paul V. Kelly


4842-5656-4436, v. 1




                                               17
